Citation Nr: 1756333	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for thyroid disability, to include as secondary to service-connected kidney disability.  

2.  Entitlement to service connection for organic brain damage, to include as secondary to service-connected kidney disability.  

3.  Entitlement to an increased rating for residuals of surgery to the right knee, with instability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant (Veteran) represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the decision, the RO denied service connection for brain and thyroid disabilities, and denied an increased rating claim for right knee disability.  The Veteran appealed the decision to the Board in May 2010.  In April 2012, he testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A copy of the hearing transcript has been included in the record.  In May 2014, the Board remanded the claims on appeal for additional development.  The record in this matter consists of electronic claims files and has been reviewed.  Pertinent evidence has not been added to the record since a December 2016 Supplemental SOC (SSOC).   

With regard to the increased rating claim for knee disability, the Board finds there has been substantial compliance with its May 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  That claim will be addressed below.  The service connection claims for brain and thyroid disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the evidence indicates slight or nonexistent instability in the right knee, and indicates no adverse symptoms related to meniscectomy.

2.  Throughout the appeal period, the evidence indicates right knee flexion beyond 45 degrees and extension beyond 10 degrees.  

3.  Throughout the appeal period, the evidence indicates limited motion in the right knee due to arthritic changes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee instability, status post meniscectomies, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5257-59 (2017).

2.  The criteria for a separate disability rating of 10 percent, for painful motion in the right knee due to arthritis, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5260-61 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  See 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to address the increased rating claim decided below.     

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in April 2012.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103 (c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issue decided herein and ensured clarification regarding the evidence that would support the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.
  
II.  Increased Rating Claim

The Veteran has been service connected for right knee disability since April 1977.  Since September 1978, the knee disability has been rated as 10 percent disabling.  On July 19, 2008, the Veteran filed an increased rating claim.  In the November 2009 rating decision on appeal, the RO denied the claim.  In the decision below, the Board will consider whether a higher disability ratings has been warranted at any time from July 19, 2007, one year prior to the increased rating claim.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Knee disabilities are rated under DCs 5256 through 5263 of 38 C.F.R. § 4.71a.  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated semilunar cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses symptomatic residuals related to removal of semilunar cartilage.  Diagnostic Codes 5260 addresses limitation of motion on flexion while DC 5261 addresses limitation of motion on extension.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  And Diagnostic Code 5263 addresses genu recurvatum.  See 38 C.F.R. § 4.71a.

Diagnostic Codes 5003 and 5010 of 38 C.F.R. § 4.71a pertain to the rating of arthritis.  Traumatic arthritis is addressed under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the limitation is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  Limitation of motion of the knee is rated under DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees while, under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees.  See 38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Throughout the appeal period, the Veteran has been rated as 10 percent disabled due to instability in the right knee.  The RO has rated the disability under DC 5257.  For the reasons detailed below, a higher rating is not warranted under DC 5257 - nevertheless, a separate 10 percent rating has been warranted under DC 5003.  See Mittleider and Deluca, both supra.  

The relevant evidence of record consists of lay assertions and VA compensation examination reports dated in February 2009 and June 2016.  The February 2009 VA examiner noted an in-service knee injury and surgery to repair torn ligaments and a torn meniscus (meniscectomy).  The examiner found crepitus and crepitation but no instability, effusion, dislocation , ankylosis, or subluxation.  The examiner noted pain-free flexion of 115 degrees, and extension to 0 degrees, and found no additional limitation following repetitive testing.  The examiner diagnosed right knee osteoarthritis based on x-ray examination.  The June 2016 VA examiner noted right knee arthritis (based on x-ray evidence) and residuals of meniscectomy.  The examiner noted the Veteran's complaints of frequent joint pain.  On range of motion testing, the examiner noted pain-free flexion of 100 degrees and extension of 0 degrees, without additional limitation following repetitive use testing.  The examiner noted pain on palpation, crepitus, and pain on weight bearing.  The examiner noted normal muscle strength, and found no atrophy, ankylosis, effusion, instability, subluxation, tibial or fibular disorder, or patellar dislocation.  

Based on the evidence indicating limited motion and degenerative changes, and based on the Veteran's history of instability and prior meniscectomies, the Board has considered DCs 5257, 5258, 5259, and 5003.

Under DC 5257, ratings of 10, 20, and 30 percent are authorized for lateral instability and recurrent subluxation.  The Veteran has been rated as 10 percent disabled throughout the appeal period for slight disability.  The next-highest rating of 20 percent is warranted for moderate disability, with a 30 percent rating warranted for severe disability.  As indicated earlier in both VA reports, the evidence does not indicate that the Veteran has instability or subluxation in his right knee.  As such, an increased rating under this DC is not warranted.  

With regard to DCs 5258 and 5259, disability compensation is not warranted here for meniscus disability.  A sole 20 percent rating is authorized under DC 5258 for dislocated cartilage causing frequent episodes of "locking," pain, and effusion into the joint, while a sole 10 percent rating is authorized under DC 5259 for symptoms related to the removal of meniscal cartilage.  A compensable rating is unwarranted under these DCs because, as found in the medical evidence, the Veteran does not experience locking, dislocation, or effusion into the right knee joint.  Further, the evidence does not indicate that pain relates to the meniscectomies the Veteran underwent in the 1970s and 1980s.  

Rather, the evidence indicates that the pain on motion - and the less than full flexion noted in the VA reports - relates to degenerative changes in the knee.  A compensable rating in not warranted under either DC 5260 or DC 5261 inasmuch as flexion is not 45 degrees or less and extension is unlimited.  Nevertheless, both VA examiners found some limited motion due to pain.  As there is some limited motion due to pain associated with arthritis, a 10 percent rating should have been assigned here under DC 5003.  See 38 C.F.R. § 4.71a.  In considering the applicability of DC 5003, the Board has also considered whether service-connected gout causes pain and limited motion in the right knee, as the Veteran asserted during his April 2012 Board hearing.  Cf. Mittleider, supra.  

In assessing relevant symptoms vis a vis DCs 5257, 5258, 5259, and 5003, the Board has considered the Veteran's testimony during the April 2012 Board hearing.  He testified that he experiences locking in his right knee.  The Veteran is competent to offer evidence regarding observable symptomatology such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his assertions are of limited probative value with regard to what causes his pain and limitation of motion.  The disorders within his right knee joint concern internal pathologies beyond his capacity to observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The question regarding what causes his disability is a complex medical issue about which medical evidence is more probative.  Inasmuch as the medical evidence indicates asymptomatic residuals of the prior meniscus injury and surgery, the preponderance of the evidence is against assigning a rating under DCs 5258 and 5259.  

Lastly, even if right knee pain and limited motion were due in part to residuals of meniscus surgery, a separate 10 percent rating would not be warranted under DC 5259.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition (i.e. pyramiding).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  It would be pyramiding in this case to compensably rate limited motion due to arthritis under DC 5003, and then to separately rate limited motion due to residuals of meniscus surgery under DC 5259.  See 38 C.F.R. § 4.14.  Only one rating is warranted for his limitation of motion.  


ORDER

Entitlement to a rating in excess of 10 percent for right knee instability is denied.  

Entitlement to a 10 percent rating for noncompensable limitation of motion in the right knee is granted, subject to laws and regulations governing the payment of monetary awards.  


REMAND

A remand is warranted for additional development into the service connection claims for thyroid and brain disabilities.  

The Veteran asserts that thyroid and brain disabilities relate to service-connected kidney disability.  In a December 2016 rating decision, the RO granted service connection for status post kidney transplant.  The Veteran should be provided with a VA examination which addresses whether thyroid and brain disabilities relate to the kidney transplant and all the medical problems that necessitated the procedure (e.g., renal disease, hypertension).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records.       

2.  Schedule the Veteran for an examination to determine the nature and etiology of thyroid and brain disabilities.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a diagnosed thyroid and/or brain disability is related to a disease, event, or injury during service?  

(b)  If the answer to (a) is negative, is it at least as likely as not that a diagnosed thyroid and/or brain disability is due to or caused by service-connected disability (e.g., post status kidney transplant and the problems that necessitated the procedure)?     

In answering (b), please discuss the evidence of record indicating that treatment for kidney disability led to thyroid problems and consequent cognitive troubles (see e.g., January 2006 private report and laboratory data from SSA).  

(c)  If the responses to (a) and (b) are negative, is it at least as likely as not that a diagnosed thyroid and/or brain disability has been aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected disability (e.g., kidney transplant and the problems that necessitated the procedure)?     

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please explain in detail any opinion provided.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the December 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012). 



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


